PER CURIAM: *
Court-appointed counsel for Pedro Antonio Hernandez has renewed his motion for leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Hernandez has not filed a response to the renewed motion.
Our independent review of counsel’s brief and the record discloses no nonfrivolous issue. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Hernandez’s motion to proceed in forma pauperis on appeal and for appointment of new counsel is DENIED. His motion for an extension of time to respond to counsel’s initial Anders motion is DENIED as moot.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.